Citation Nr: 1748510	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A Notice of Disagreement was received in June 2011.  In March 2013, a Statement of the Case was issued, and, in April 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In August 2016, the Board reopened the claims on appeal on the basis of new and material evidence and remanded them for additional development and the case now returns for further appellate review.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that pursuant to the Board's August 2016 Remand, the Veteran underwent a VA examination in September 2016 and a nexus opinion was procured.  The RO issued a supplemental statement of the case in September 2016 which continued the denial of the claims for service connection.  Thereafter, the RO procured an addendum opinion in September 2017.  A supplemental statement of the case was issued in October 2017 which continued the denial of the claims for service connection.  The notice of decision has provided the Veteran the requisite 30 days within which to respond.  The time for response has not expired.  The record clearly reflects that this case is not ready for further appellate review. 

Accordingly, the case is REMANDED for the following action:

In light of the issuance of the October 14, 2017 supplemental statement of the case, the Veteran and his representative should be given the opportunity to respond thereto in the allotted 30 days.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




